Citation Nr: 0017339	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-06 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as a chronic disability resulting from an 
undiagnosed illness.

2.  Entitlement to service connection for nasal irritation, 
including as a chronic disability resulting from an 
undiagnosed illness.

3.  Entitlement to service connection for joint and bone 
pain, including as a chronic disability resulting from an 
undiagnosed illness.

4.  Entitlement to service connection for a respiratory 
disorder, including as a chronic disability resulting from an 
undiagnosed illness.

5.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) with fatigue, 
trouble sleeping, memory loss, and restlessness.

6.  Entitlement to an increased rating for duodenitis with 
duodenal ulcer, currently evaluated as 20 percent disabling.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service in the Southwest Asia 
theater of operations from January 26 to April 23, 1991.  
This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Los Angeles Regional Office (RO).  

As set forth below in the Remand portion of this decision, 
appellate consideration of the issues of entitlement to 
increased ratings for PTSD, duodenitis with duodenal ulcer, 
and a total rating based on individual unemployability is 
being deferred pending further action by the RO.




FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia theater 
of operations during the Gulf War.

2.  A chronic skin disability was not shown in service and no 
competent medical evidence has been submitted linking any of 
the veteran's currently-diagnosed skin conditions (dermatitis 
and dermatofibroma) to his military service, any incident 
therein, or any reported continuous symptomatology.

3.  The record contains no competent medical evidence of a 
disability manifested by a skin rash or lesions which is 
attributable to an undiagnosed illness.  

4.  The record contains no competent medical evidence of a 
current diagnosis of a disability manifested by nasal 
irritation.

5.  The record contains no competent medical evidence of a 
disability manifested by nasal irritation which is 
attributable to an undiagnosed illness.  

6.  The record contains no competent medical evidence of a 
current diagnosis of a disability manifested by joint and 
bone pain.

7.  The record contains no competent medical evidence of a 
disability manifested by joint and bone pain which is 
attributable to an undiagnosed illness.  

8.  A chronic respiratory disorder was not shown in service 
and no competent medical evidence has been submitted linking 
the veteran's currently-diagnosed respiratory disorder 
(chronic obstructive pulmonary disease) to his military 
service, any incident therein, or any reported continuous 
symptomatology.

9.  The record contains no competent medical evidence of a 
disability manifested by respiratory complaints which is 
attributable to an undiagnosed illness.  


CONCLUSION OF LAW

The claims of service connection for disabilities manifested 
by a skin rash and lesions, nasal irritation, joint and bone 
pains, and respiratory symptoms, including as chronic 
disabilities resulting from an undiagnosed illness, are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records corresponding to the veteran's active 
service in the Southwest Asia theater of operations show that 
he was treated for a corneal abrasion and diarrhea; these 
medical records are entirely negative for complaints or 
findings of a skin condition, a nasal disorder, joint pains, 
or a respiratory disorder.  At his April 1991 demobilization 
medical examination, the veteran denied a skin rash, a cough, 
sinus infection, or swelling of any body part.  No pertinent 
abnormalities were noted on physical examination.  

In addition, the Board has reviewed the veteran's service 
medical records corresponding to his other periods service, 
but they are negative for pertinent complaints or 
abnormalities.  

Following the veteran's separation from active service, he 
filed claims of service connection for residuals of an eye 
injury and stomach problems.  His February 1992 application 
is silent for complaints of a skin condition, a nasal 
disorder, joint pains, or a respiratory disorder.

In September 1992, the veteran was afforded a VA medical 
examination in connection with his claims.  On examination, 
he reported symptoms of fatigue, weight loss, and an 
intermittent stomach ache, relieved by antacids.  He denied 
shortness of breath.  He also reported a history of a 
positive purified positive derivative (PPD) test for 
tuberculin in January 1992, and indicated that he had been on 
isoniazid treatment (INH) since April 1992.  On physical 
examination, the veteran's skin was clear, without scars or 
burns.  His nose and sinuses were within normal limits.  The 
veteran also exhibited normal breath sounds, with no rales or 
wheezes.  Likewise, the veteran's musculoskeletal system was 
normal and he had a normal gait.  A chest X-ray showed 
possible pulmonary hyperinflation and evidence of old 
granulomatous disease.  The diagnoses included positive PPD 
skin test, on prophylactic INH therapy.

In November 1993, the veteran filed a claim of service 
connection for "medical problems from the Gulf War," 
specifically, weight loss, rashes and skin tumors, "slight 
loss of memory at times," fatigue, tuberculosis, and 
parasites.  In addition, he indicated that he had "trouble 
sleeping from combat action in Iraq" and that he had been 
unable to return to work due to his medical conditions.

In support of the veteran's claims, the RO obtained VA 
outpatient treatment records dated from February 1992 to July 
1994.  In pertinent part, these records show that in April 
1992, the veteran sought treatment for several vague 
complaints which he attributed to a "mysterious illness" 
manifest in Gulf War veterans.  Physical examination and 
laboratory testing failed to reveal any abnormalities.  A 
chest X-ray was negative but for a suggestion of mild 
obstructive pulmonary disease (COPD).  The examiner indicated 
that in light of the veteran's vagueness, he suspected he was 
"after secondary gain from claiming service-connected 
disability."  

Later that month, in an unscheduled clinic visit, the veteran 
requested the results of a recent PPD test, stating that he 
had been negative prior to going to Saudi Arabia.  The 
veteran was identified as a PPD converter and he was started 
on INH therapy.  The examiner noted that chest X-ray was 
negative with evidence of early COPD.  

In October 1992, the veteran sought treatment for, inter 
alia, chronic fatigue, memory loss, joint aches, gum 
soreness, and gastrointestinal symptoms relieved by Mylanta.  
The impression was probable resolved duodenitis.  In December 
1992, he complained on dry, itching skin.  Physical 
examination and laboratory testing were normal and he was 
advised to avoid overbathing and use lotion.  

In March 1993, the veteran was seen on follow-up for positive 
PPD test.  A chest X-ray showed mild chronic obstructive 
pulmonary disease and old granulomatous disease, but no 
evidence of acute disease.  Also at that time, the veteran 
reported a rash on the back of his legs for the past year; 
the assessment was dermatitis.  At dermatology consultation 
the following month, the veteran claimed that he had been 
exposed to chemicals in Saudi Arabia.  The assessment was 
nummular-like dermatitis and topical medication was 
prescribed.  

In May 1993, the veteran sought treatment for a bump on his 
right thigh and a dark patch on his right calf which he 
claimed had been present since his service in the Persian 
Gulf.  The assessment was scar versus dermatofibroma and 
hyperpigmented patch.  Following a biopsy, the diagnoses were 
dermatofibroma and superficial perivascular dermatitis.  In a 
December 1993 note, a VA social worker noted that she had 
referred the veteran for readjustment counseling in light of 
his symptoms of PTSD and other symptoms "which he associates 
with possible exposure to gas warfare while in Operation 
Desert Storm," including skin rashes and insomnia.  In June 
1994, a history of a positive PPD test, status post INH 
therapy, was noted.  Following examination, the veteran was 
determined to be asymptomatic.  A chest X-ray showed minimal 
fibrous change without evidence of an active infiltrate.  In 
August 1994, he sought treatment for a cough and congestion, 
which he indicated had been present for the past three days; 
he also reported that a PPD test had been positive.  The 
assessment was bronchitis.  

By February 1995 rating decision, the RO denied service 
connection for disorders manifested by weight loss, fatigue, 
memory loss, and trouble sleeping.  Service connection for a 
skin condition was also denied.  

In January 1996, the veteran submitted claims of service 
connection for chronic fatigue, skin rashes, aches in joints 
and bones, a sleep disorder, and "a nasal irritation to 
certain odors."  

In support of his claim, the RO obtained additional VA 
outpatient treatment records dated from August 1992 to 
December 1995.  These records show continued treatment for 
various conditions, including PTSD, nummular dermatitis, and 
peptic ulcer disease.  In April 1995, he was seen on follow-
up for his history of positive PPD test; a chest X-ray in 
April 1995 showed COPD.  

In April 1996, the veteran underwent VA medical examination 
at which he reported that since returning from the Persian 
Gulf, he had experienced symptoms such as chronic fatigue, 
loss of appetite, occasional rashes, aching joints, and 
suspicious lumps under his skin.  He indicated that he was 
currently taking Rimantadine, vitamins, Isomil, and a topical 
cream for a body rash.  The veteran also complained of 
irregular sleeping patterns, and a bothersome irritation of 
his nose with certain odors such as perfume and gasoline.  On 
physical examination, there was a subcutaneous nodule on the 
veteran's left hand.  X-ray examination of the pelvis, 
cervical spine, lumbar spine, knees, feet, and hands was 
normal, but for a transitional vertebra at the lumbosacral 
junction and some mild osteophyte formations in the cervical 
spine.  No other pertinent abnormalities were recorded on 
examination.  The diagnoses included history of chronic 
fatigue syndrome, subcutaneous cyst, palmar aspect of the 
right hand, unremarkable joint examination with full range of 
motion of all joints, history of sleep disorder, history of 
olfactory sensitization, and history of PTSD.  

By July 1997 rating decision, the RO denied service 
connection for undiagnosed illnesses manifested by skin 
rashes, nasal irritation, joint and bone aches, and a 
respiratory disorder.  In addition, the RO granted service 
connection for PTSD with chronic fatigue, memory loss, 
trouble sleeping, and restlessness and assigned an initial 30 
percent rating thereto, effective November 17, 1993, the date 
of receipt of the veteran's claim.  In addition, the RO 
denied a rating in excess of 20 percent for duodenal ulcer 
disease.  

The veteran disagreed with the RO's decision, claiming that 
he had had no medical problems prior to his Gulf War service.  
He again claimed that he had been unable to return to work 
since 1991 due to various medical conditions which included 
joint and bone aches, nasal irritation, and a respiratory 
disorder.  

Thereafter, the RO obtained additional VA outpatient 
treatment records dated from December 1995 to March 1998.  
These records show continued treatment for numerous 
conditions, including gastritis, duodenitis, PTSD, and 
nummular dermatitis.  

In May 1998, the veteran testified at a hearing at the RO.  
Regarding his skin condition, the veteran claimed that he 
began experiencing periodic rashes in 1991, shortly after his 
return from the Persian Gulf.  He also indicated that he 
could not stand the smell of gasoline, oil, and other "stuff 
like that" and that he found such smells irritating.  He 
denied taking any medication for his nasal condition, stating 
that he just tried to avoid those smells.  Regarding his 
claim of service connection for a respiratory condition, the 
veteran indicated that he noticed notations in his clinical 
records of a respiratory disability; he indicated that he had 
been advised by his physicians that his condition was due to 
a long history of smoking.  The veteran denied current 
respiratory symptoms such as coughing, but indicated that he 
was nonetheless concerned about the condition.  

In October 1998, he was afforded a fee basis medical 
examination at which he claimed that he had been experiencing 
chronic fatigue, rashes, abdominal pains, joint pain, and 
joint swelling since 1991.  He also claimed that he had lost 
50 pounds since 1991 and that he had been exposed to "nerve 
gas" during the Gulf war.  On examination, there were no 
rashes observed, nor any musculoskeletal abnormalities, such 
as inflammation or loss of range of motion.  In addition, 
respiratory examination was normal.  The impressions included 
history of chronic fatigue syndrome, history of rashes, 
history of arthralgia in multiple joints, and history of 
abdominal pain.  The examiner commented that the veteran's 
chief medical problems appeared to be his weakness, 
tiredness, and easy fatigability associated with recurrent 
rashes and arthralgia in multiple joints which he had related 
to his exposure to nerve gas during the Gulf war.  However, 
the examiner noted that physical examination revealed no 
acute inflammation in any joints or loss of range of motion 
or strength.  He also noted that there was no evidence of a 
skin rash and that cardiovascular, respiratory, 
musculoskeletal, and neurological examinations had been 
essentially normal.  

A pulmonary function test conducted in October 1998 was 
interpreted as showing decreased forced expiratory volume 
without significant change after bronchodilators, consistent 
with fixed obstructive lung disease.

In February 2000, the veteran submitted duplicate copies of 
some service medical records, as well as VA outpatient 
treatment records dated from January 1998 to January 2000.  
These records show continued complaints of PTSD, fatigue, 
peptic ulcer disease, dermatitis, depression, and anxiety.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases, including active tuberculosis, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Generally, in order for a claim of "direct" service 
connection to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in- service disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).

However, in some circumstances, service connection for 
chronic, undiagnosed illnesses arising from service in 
Southwest Asia during the Gulf War may be compensated under 
38 U.S.C. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness or illnesses, provided that such 
disability (1) became manifest during service on active duty 
in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001; and (2) by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 
3.317 (1999).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

However, compensation shall not be paid under this section if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

VA's General Counsel has outlined the requirements necessary 
to establish a well-grounded claim for compensation under 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317 for disability due to an 
undiagnosed illness.  Specifically, those requirements are 
(1) proof of active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; (2) proof of one or more signs or symptoms of 
undiagnosed illness; (3) proof of objective indications of 
chronic disability manifest during service or to a degree of 
disability of 10 percent or more during the specified 
presumptive period; and (4) proof that the chronic disability 
is the result of the undiagnosed illness.  VA O.G.C. Prec. 
Op. No. 4-99 (May 3, 1999).

With respect to the third element, section 3.317(a)(1) 
requires proof of "objective indications of chronic 
disability" during the pertinent period of service or to a 
degree of disability of 10 percent or more not later than 
December 31, 2001.  "Objective indications" means both 
signs in the medical sense of evidence perceptible to an 
examiner, and non-medical indications that can be 
independently observed or verified.  The medical evidence may 
include service medical records, reports from medical 
facilities, doctor's statements, X-ray reports, etc.  The 
non-medical indications include time lost from work, evidence 
that a veteran has sought medical treatment for his/her 
symptoms, and evidence affirming changes in the veteran's 
appearance, physical abilities, and mental or emotional 
attitude.  Id.

With respect to the fourth element, section 1117(a) 
authorizes compensation for chronic disability "resulting 
from" an undiagnosed illness or combination of undiagnosed 
illnesses.  Accordingly, evidence of a nexus between the 
chronic disability and the undiagnosed illness is an 
essential element of a well-grounded claim under section 
1117.  As a practical matter, an "undiagnosed illness" is 
identified and defined by its "signs or symptoms."  38 
C.F.R. § 3.317(b).  Accordingly, the fourth element may be 
satisfied by evidence of a nexus between the chronic 
disability and the signs or symptoms of the undiagnosed 
illness.  Thus, for example, if a veteran's undiagnosed 
illness is manifested by respiratory signs or symptoms, the 
fourth element may be satisfied by evidence of a nexus 
between such respiratory signs or symptoms and the veteran's 
chronic disability.  Id.

According to VA's General Counsel, 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 authorize service connection on a presumptive 
basis only for disability arising in Persian Gulf veterans 
due to "undiagnosed illness" and may not be construed to 
authorize presumptive service connection for diagnosed 
illnesses, such as fibromyalgia, regardless of whether the 
diagnosis may be characterized as poorly defined.  VA O.G.C. 
Prec. Op. No. 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56,703 
(1998).  

III.  Analysis

After careful consideration of the evidence of record, the 
Board concludes that the veteran's claims of entitlement to 
service connection for disabilities manifested by a skin rash 
and lesions, nasal irritation, joint and bone pains, and 
respiratory symptoms, including as chronic disabilities 
resulting from an undiagnosed illness, are not well grounded.  

Skin disorder

The veteran claims entitlement to service connection for a 
skin rash and lesions, arguing that these conditions were 
incurred as a result of his exposure to chemicals in the 
Southwest Asia theater of operations during the Gulf War.

Initially, the Board notes that the service medical records 
are negative for complaints or findings of a skin disorder.  
In fact, at his April 1991 demobilization medical 
examination, the veteran specifically denied a skin rash.  
Likewise, the Board observes that when he was examined for 
compensation purposes in September 1992, the veteran's skin 
was normal.  

In fact, the first notation of a skin rash in the post-
service medical evidence is in December 1992, well over one 
year after his separation from active service.  Subsequent 
medical records show that the veteran's skin rash was 
diagnosed as dermatitis; he was also treated for a 
dermatofibroma in May 1993.  However, there is no indication 
in the evidence of record that any medical professional 
related any of the veteran's skin conditions to his military 
service or any incident therein.  While the veteran himself 
has theorized that he has a skin condition which is related 
to his military service during the Gulf War, because the 
record does not reflect that he possesses a recognized degree 
of medical knowledge, his lay statements are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered the veteran's claim that he has 
experienced a continuous skin rash since his separation from 
service.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that a claim based on chronicity may be 
well-grounded if (1) the chronic condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  While the veteran is competent to 
testify as to observable symptoms such as a skin rash, he is 
not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  Id.; Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).

In this case, there is no evidence in the service medical 
records of a chronic skin rash.  Likewise, while the Board 
accepts the veteran's statements of continuity of 
symptomatology since service (for the purposes of determining 
whether the claim is well grounded), medical expertise is 
still required relating a current skin disability to his 
reported symptoms.  Because the record is devoid of any such 
evidence, the Board concludes that the veteran has not 
submitted evidence sufficient to well ground his claim.

The Board has also considered whether service connection for 
a skin condition may be presumptively established under 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317.  However, because the 
veteran's skin condition has been attributed to a known cause 
(dermatitis and a dermatofibroma), these provisions are not 
for application.  In any event, the record contains no 
competent medical evidence of a nexus between a chronic skin 
condition and an undiagnosed illness.

Therefore, lacking competent medical evidence of a current 
skin rash which is related to the veteran's period of 
service, any incident therein, any continuous symptomatology, 
or any undiagnosed illness, the Board must conclude that the 
veteran's claim of service connection for a skin rash and 
lesions is not well grounded.  38 U.S.C.A. § 5107(a).

Nasal irritation

With respect to this issue, the Board finds that the evidence 
does not demonstrate that the veteran has manifested 
objective indications of a chronic disability manifested by 
nasal irritation during the relevant period of service or to 
a degree of disability of 10 percent or more within the 
specified presumptive period.  Moreover, the Board concludes 
that the record contains no medical evidence which tends to 
link any of the veteran's complaints of nasal irritation to 
an undiagnosed illness or combination of undiagnosed 
illnesses.

First, the Board notes that the service medical records are 
entirely silent for complaints of nasal irritation.  In fact, 
the first notation of nasal irritation is contained in the 
veteran's January 1996 claim.  There is no indication in the 
medical evidence of record that the veteran has sought 
treatment for this condition, although on VA medical 
examination in April 1996, he reported a bothersome 
irritation of his nose with certain odors such as perfume and 
gasoline.  No physical abnormalities were found and the 
diagnoses included history of olfactory sensitization.  

As set forth above, in order for the veteran's claim of 
service connection for disability due to undiagnosed illness 
manifested by nasal irritation to be well grounded, the 
record must contain proof of one or more signs or symptoms of 
undiagnosed illness.  The Court has held that lay witnesses 
"are perfectly competent to testify as to their first-hand 
observations of ... visible symptoms."  Doran v. Brown, 6 Vet. 
App. 283, 288 (1994).  In this regard, the veteran's reports 
of nasal irritation are deemed to be sufficient to meet this 
element as these symptoms are such to be reasonably 
susceptible to observation on his part.

However, with respect to the third element for a well 
grounded claim, specifically proof of objective indications 
of chronic disability during service in the Persian Gulf or 
of 10 percent of more during the specified presumptive 
period, the General Counsel has interpreted section 3.317 to 
require "objective indications" other than the veteran's 
own statements.  In this case, the evidence of record fails 
to document proof of chronic disability due to nasal 
irritation during the veteran's period of active duty in the 
Southwest Asia theater of operations, or at any time during 
service.  With respect to the post-service evidence, VA 
outpatient treatment records through January 2000 show no 
treatment for nasal irritation.  Moreover, while the veteran 
claims he is unable to work due to disabilities which he 
feels were incurred during the Gulf War, there is no 
indication that any inability to work is due to disability 
manifested by nasal irritation as opposed to his other 
disabling conditions.  

In view of the above, the Board concludes that the veteran 
has failed to submit evidence which is sufficient to justify 
a belief in a fair and impartial mind that the claim of 
service connection for disability due to undiagnosed illness 
manifested by nasal irritation is well grounded.  The record 
is lacking for objective indications, specifically evidence 
other than the veteran's own statements or testimony, of the 
alleged disorder.  Even assuming his reports are found to 
meet the "objective indication" requirement, this claim 
nonetheless fails to meet the fourth necessary element of a 
well grounded claim for undiagnosed illness, specifically 
evidence of a nexus between chronic disability and the 
alleged undiagnosed illness.  The record simply does not 
provide verification of "disability," undiagnosed or 
otherwise, attributable to the reported nasal irritation.  
The Board further notes that while the veteran has been 
evaluated by numerous medical personnel over the years, there 
has been no indication from the examiners to suggest the 
presence of disability manifested by nasal irritation which 
is attributable to an undiagnosed illness.  In addition, the 
veteran is not been shown to possess any recognized medical 
knowledge; thus, his own assertions as to diagnosis or 
etiology are insufficient to well ground the claim.  
Espiritu, 2 Vet. App. at 494.

The Board has also considered the veteran's claim of service 
connection for a nasal disability on a direct basis, but 
notes that in the absence of competent medical evidence of a 
diagnosis of a current disability, the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  A veteran's statements as to subjective 
symptomatology alone, such as pain or nasal irritation, 
without medical evidence of an underlying impairment capable 
of causing the symptom alleged, generally cannot constitute 
plausible evidence of the existence of a current disability 
for VA service connection purposes.  Sanchez-Benitez v. West,  
13 Vet. App. 282 (1999).

Joint and bone pain

For similar reasons, the Board concludes that the veteran has 
failed to submit evidence which is sufficient to justify a 
belief in a fair and impartial mind that the claim of service 
connection for disability due to undiagnosed illness 
manifested by joint and bone pain is well grounded.  After 
careful review of the evidence set forth above, the Board 
finds that the record contains no competent medical evidence 
of a nexus between chronic disability manifested by joint and 
bone pain and the alleged undiagnosed illness.  In other 
words, there has been no indication from any medical 
professional to suggest the presence of a disability 
manifested by bone or joint pain which is attributable to an 
undiagnosed illness.  In addition, the veteran is not been 
shown to possess any recognized medical knowledge; thus, his 
own assertions as to diagnosis or etiology are insufficient 
to well ground the claim.  Espiritu, 2 Vet. App. at 494.

The Board has also considered the veteran's claim of service 
connection for bone and joint pain on a direct basis, but 
notes that in the absence of competent medical evidence of a 
current disability in the form of a diagnosis, the claim is 
not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A veteran's statements as to subjective 
symptomatology alone, such as joint pain, without medical 
evidence of an underlying impairment capable of causing the 
symptom alleged, generally cannot constitute plausible 
evidence of the existence of a current disability for VA 
service connection purposes.  Sanchez-Benitez, supra.  

Respiratory disorder

The veteran also claims entitlement to service connection for 
a respiratory disorder.  At his May 1998 hearing, he 
acknowledged that he has no current respiratory symptoms; 
however, he indicated that his clinical records contain 
notations of a respiratory disability and that he had been 
advised by his physicians that his current respiratory 
condition is due to a long history of smoking.  

Initially, the Board notes that the service medical records 
are negative for complaints or diagnoses of a respiratory 
disorder.  The post-service medical evidence contains several 
chest X-rays, which were conducted on a regular basis after 
the veteran reacted positively on a PPD test in April 1992.  
These X-ray examination reports show findings of chronic 
obstructive pulmonary disease; active tuberculosis has never 
been shown.  In fact, the veteran has never been diagnosed 
with any other disability associated with the positive PPD 
test results.  In short, there simply is no medical diagnosis 
or other indicia of a current disability related to the 
positive PPD test.  A positive reaction to the PPD test does 
not in itself constitute a diagnosis of current disability.  

With respect to the current diagnosis of COPD, the Board 
notes that the record contains no competent medical evidence 
of a nexus between the COPD and the veteran's period of 
service or any incident therein.  In that regard, the Board 
notes that the veteran has indicated that he was advised by 
medical professionals that his COPD is related to his long 
history of smoking.  

Under applicable criteria, if a claimant can establish by 
competent medical evidence that a disease or injury resulting 
in disability or death was a direct result of tobacco use 
during service, then service connection may be established on 
a direct basis under 38 U.S.C.A. §§ 1110 and 1131.  Where the 
competent medical evidence does not support a direct 
relationship between in-service smoking and the claimed 
disease, service connection may be granted on a secondary 
basis if competent medical evidence indicates that the 
claimed illness had its origin in tobacco use subsequent to 
service, but the veteran developed a nicotine dependence 
during service which led to continued tobacco use after 
service.  Davis v. West, 13 Vet. App. 178, 183 (1999); VA 
O.G.C. Prec. Op. No. 19-97, 62 Fed. Reg. 37,954 (1997).  

In this case, however, the records contain no competent 
medical evidence of a nexus between the veteran's current 
COPD and any in-service smoking.  In addition, the service 
medical records contain no notations of nicotine dependence.  
Thus, service connection for COPD secondary to in-service 
smoking or nicotine dependence is not warranted.

The Board has also considered whether service connection for 
a respiratory disorder may be presumptively established under 
38 U.S.C. § 1117 and 38 C.F.R. § 3.317.  However, because the 
veteran's respiratory condition has been attributed to a 
known cause (COPD), these provisions are not for application.  
In any event, the record contains no competent medical 
evidence of a nexus between a respiratory disorder and an 
undiagnosed illness.

Since well-grounded claims of service connection for a skin 
disorder, nasal irritation, joint and bone pains, and a 
respiratory disorder, including as chronic disabilities 
resulting from an undiagnosed illness, have not been 
submitted, VA is not obligated by statute to assist the-
veteran in the development of facts pertinent to these 
claims. 38 U.S.C.A. 5107(a).  In fact, the Court has held 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Nonetheless, VA has an obligation to notify a veteran under 
section 5103(a) when the circumstances of the case put the 
Department on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the claim 
plausible and that such evidence had not been submitted with 
the application.  McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997) (per curiam).  In this case, however, the 
veteran has not identified any available medical evidence 
that has not been submitted or obtained, which would support 
a well-grounded claim.  Thus, the VA has satisfied its duty 
to inform the veteran under 38 U.S.C.A. 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).



ORDER

Service connection for a skin disorder, nasal irritation, 
joint and bone pains, and a respiratory disorder, including 
as chronic disabilities resulting from an undiagnosed 
illness, is denied.


REMAND

Initially, the Board finds that the veteran's claims for 
increased ratings for PTSD and duodenitis are well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding 
that a mere allegation that a service-connected disability 
has become more severe is sufficient to establish a well-
grounded claim); see also Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995) (holding that when a veteran is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability, the claim 
continues to be well grounded). 

Because the claims are well grounded, VA has a duty to assist 
him in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the veteran most recently underwent VA 
psychiatric examination for compensation purposes in 
September 1998.  In a July 1999 statement, however, the 
veteran claimed that his PTSD had increased in severity since 
that time.  See Olsen v. Principi, 3 Vet. App. 480 (1992) 
(holding that when a veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is inadequate to evaluate the current state of the condition, 
VA must provide a new examination). 

Regarding the claim for an increased rating for duodenitis, 
the Board notes that the veteran last underwent a medical 
examination for compensation purposes in September 1998.  
However, the Board finds that the examination report contains 
insufficient information to rate the veteran's disability in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  For example, at the time 
of his April 1991 demobilization medical examination, the 
veteran's weight was 138 pounds.  On most recent fee basis 
medical examination in October 1998, he weighed 121 pounds.  
However, the record is unclear as to whether the veteran's 
weight loss is associated with his service-connected 
duodenitis, or is secondary to some other cause.  See 
38 C.F.R. § 4.114, Diagnostic Code 7305.

In addition, it is noted that in February 2000, the veteran 
submitted a September 1999 private psychiatric examination 
report, as well as additional outpatient treatment records 
directly to the Board.  Although the veteran's representative 
waived initial RO consideration of this additional evidence 
in accordance with 38 C.F.R. § 20.1304(c), the Board is of 
the opinion that contemporaneous VA psychiatric and medical 
examinations are warranted which take into account these 
additional medical records.  Green, 1 Vet. App. at 124.

In light of foregoing, the Board finds it appropriate to 
forego adjudication of the issue of entitlement to TDIU as 
any change in the rating for the veteran's PTSD or duodenitis 
may affect the merits and outcome of the TDIU issue.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992).

It is also noted that in 1998, the veteran has applied for 
disability benefits from the Social Security Administration.  
Based on information contained in a December 1998 VA 
outpatient record, it appears that his application may have 
been approved.  The Court has held that "VA has a duty to 
assist in gathering social security records when put on 
notice that the veteran is receiving social security 
benefits."  Cohen v. Brown, 10 Vet. App. 127, 151 (1997); 
see also Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Thus, the RO should attempt to retrieve these records.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claims that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current severity of his 
PTSD.  The veteran should be asked to 
provide information concerning his recent 
social and work experience.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders, and offer 
an opinion of the extent to which the 
veteran's service-connected psychiatric 
disorder in and of itself results in 
social and occupational impairment.

A complete rationale for any opinion 
expressed must be provided.  The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner before 
the examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

3.  The RO also should schedule the 
veteran for a VA gastrointestinal 
examination to determine the current 
severity of his duodenitis.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should comment on 
the severity of the veteran's disability 
(i.e. mild, moderate, moderately severe, 
or severe) and indicate whether his 
disability is characterized by anemia, 
weight loss, periodic vomiting, recurrent 
hematemesis or melena.  In addition, the 
examiner should comment on whether the 
veteran's disability is productive of 
incapacitating episodes (and, if so, the 
length and frequency of these episodes).  

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination report does not 
affirmatively reflect that the examiner 
reviewed the veteran's claims folder, or 
if they do not include all indicated 
studies, test reports, and complete 
copies of all special studies or opinions 
requested, appropriate corrective action 
should be implemented prior to returning 
the case to the Board.  Return of this 
case to the Board without full compliance 
with the requirements of this Remand will 
result in another remand and additional 
delay.

5.  The RO should then readjudicate the 
issue of entitlement to an initial rating 
in excess of 30 percent for PTSD and a 
rating in excess of 20 percent for 
duodenitis.  This should include applying 
the most favorable Diagnostic Code, 
whether it be 38 C.F.R. § 4.132, 
including Diagnostic Code 9411 (1996) or 
38 C.F.R. § 4.130 Diagnostic Code 9411 
(1999), to the PTSD claim.  The RO should 
further review the veteran's claims under 
the provisions of 38 C.F.R. § 3.321(b)(1) 
(1999), in light of the additional 
evidence obtained.  After the above 
development is completed, the RO should 
again review the claim for a TDIU.

If the benefits currently sought on appeal are not granted to 
the veteran's satisfaction, the RO should issue a 
Supplemental Statement of the Case, including all applicable 
law and regulations, and the veteran and his representative 
should be provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this claim.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



